6DETAILED ACTION
	This communication is in response to the application filed 3/29/2021. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2010208730) in view of Hertz (US 11222052).
As per claims 1, 9, 17, Jiang (US 2010208730) teaches
a method for mining an entity relationship, comprising: searching, in a query statement set, for a query statement satisfying a first preset condition corresponding to a target entity word (para. 4: provide for context-aware searching by using a learned model to anticipate an intended context of a user's search based on one or more user inputs, such as for providing suggested queries, providing recommended results, and/or for re-ranking results already obtained; para. 35: the mining of the search logs 308 may operate to create a click-through bipartite 310 (e.g., a bipartite graph) that relates queries extracted from the search logs to corresponding URLs. The click-through bipartite 310 may then be used to determine one or more concepts/entities or states); 
5in response to at least one query statement satisfying the first preset condition corresponding to the target entity word being found in the query statement set, mining an associated entity word corresponding to the target entity word based on the found at least one query statement satisfying the first preset condition corresponding to the target entity word (figs. 1-2; para. 29-31: based on the one or more predictions determined by the model in response to receiving the inputs from the user, the process provides one or more of query suggestions, URL recommendations and/or re-ranked search results to the user to assist the user during the search session; para. 42: the click-through bipartite may be used to locate and identify similar queries. Specifically, if two queries share many of the same clicked URLs, the queries may be 
	Jiang does not explicitly mention entity.
	Hertz (US 11222052) teaches at col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into our knowledge graph. Named Entity Recognition-Given a free text document, we first perform named entity recognition (NER) on the document to extract various types of entities, including companies, people, locations, events, etc.. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed 

As per claims 102, 10, 18, Jiang teaches
wherein the searching, in a query statement set, for the query statement satisfying the first preset condition corresponding to the target entity word, comprises:  searching for the target entity word in query statement set; in response to at least one query statement including the target entity word is 15found in the query statement set, detecting whether there is at least one query statement satisfying a first condition corresponding to the target entity word in the found at least one query statement including the target entity word; in response to there being at least one query statement satisfying the first 20 condition corresponding to the target entity word in the found at least one query statement including the target entity word, determining that the at least one query statement satisfying the first preset condition corresponding to the target entity word is found in the query statement set (para. 21: when a user submits a current query during a search session, the context of the query can be captured based on one or more earlier queries or other inputs from the user. Furthermore, the learned model is able to apply historical search data to the current search session to determine what queries other users often asked after a query similar to the current query q, in the same context. Those queries may then become candidates for suggesting a subsequent query to the user; para. 42: the click-through bipartite 310 may be used to locate and 
	Jiang does not explicitly teach sentence structure.
	Hertz teaches at col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of the core service, the recognized entity will be assigned the existing entity ID in our knowledge graph; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 8:27-47. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang and Hertz in order to effectively identify and/or analyze the unstructured text/data for pattern matching of candidate entities and relationships thereof.

 Jiang does not explicitly teach “noun”.
	Hertz teaches
wherein the detecting whether there is at least 25one query statement satisfying the first sentence structure condition corresponding to the target entity word in the found at least one query statement including the target entity word, comprises:   extracting, from the at least one query statement including the target entity word, a query statement as a current query statement including the target entity 30word (fig. 8: named entity recognition and extraction; col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies…deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies); 2420A14529US 
in response to a first noun in the current query statement including the target entity word being the target entity word and there being only one noun following the target entity word, determining that the current query statement including the target entity word is a query statement satisfying the first sentence structure 5condition corresponding to the target entity word; repeating the extracting and determining operation until whether each of the at least one query statement including the target entity word satisfies the first sentence structure condition corresponding to the target entity word is detected (col. 8:27-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the rd quarter results yesterday. Hence Apple, i.e., is the only noun, there is no further analyses are needed. However, further identifying and extractions are needed if there are other nouns/sentences). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang and Hertz in order to effectively identify and/or analyze the unstructured text/data for pattern matching of candidate entities and relationships thereof.

As per claims 4, 12, 20, Jiang teaches
wherein the mining the associated entity word 10corresponding to the target entity word based on the found at least one query statement satisfying the first preset condition corresponding to the target entity word, comprises:     mining at least one entity word corresponding to the target entity word based on the found at least one query statement satisfying the first preset 15condition corresponding to the target entity word (fig. 3: learned model; para. 35: the mining of the search logs 308 may operate to create a click-through bipartite 310 (e.g., a bipartite graph) that relates queries extracted from the search logs to corresponding URLs. The click-concepts/entities or states); 
Jiang does not explicitly teach “second level”.
	Hertz teaches
mining at least one second level entity word corresponding to the target entity word based on the found at least one query statement satisfying the first preset 15condition corresponding to the target entity word (col. 6:3-16: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities. Modeling the data as an RDF graph model enables easy data management and embedding of rich semantics in processed data. Finally, to facilitate the querying of this mined and integrated data, i.e., the knowledge graph);
merging the target entity word and each second level entity word corresponding to the target entity word into a new target entity word, and searching, in the query statement set, for a query statement satisfying a second preset condition corresponding to the new target entity word; 20in response to at least one query statement satisfying the second preset condition corresponding to the new target entity word being found in the query statement set, mining a third level entity word corresponding to the target entity word based on the found query statement satisfying the second preset condition corresponding to the new target entity word (fig. 23: merge graph A and graph B; col. 43:44-47; col. 35:1-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 8:27-47. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang and Hertz in order to effectively identify and/or analyze the unstructured text/data for pattern matching of all candidate entities and relationships thereof.

As per claims 255, 13, Jiang teaches
wherein searching, in the query statement set, for the query statement satisfying the preset condition corresponding to the new target entity word, comprises: searching for the new target entity word in the query statement set; in response to at least one query statement including the new target entity word 30being found in the query statement set, detecting whether there is at least one query statement satisfying a condition corresponding to the new 2520A14529US target entity word in the found at least one query statement including the new target entity word (fig. 3: learned model; para. 21: when a user submits a current query during a search session, the context of the query can be captured based on one or more earlier queries or other inputs from the user. Furthermore, the learned model is able to apply historical search data to the current search session to determine what queries other users often asked after a query similar to the current query q, in the same context. Those queries may then become candidates for suggesting a subsequent query to the user; para. 42: the click-through bipartite 310 may be used to locate and identify similar queries; para. 35: the mining of the search logs 308 may operate to create a click-through bipartite 310 concepts/entities or states); 
Jiang does not explicitly teach “second preset condition”, “a second sentence structure”.
	Hertz teaches
in response to there being at least one query statement satisfying the second sentence structure condition corresponding to the new target entity word in the 5found at least one query statement including the new target entity word, determining that the at least one query statement satisfying the second preset condition corresponding to the new target entity word is found in the query statement set (col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. (Thus, any existing entities and relationships thereof that satisfy recognition/extraction such extracted structured data is then integrated into our knowledge graph. Named Entity Recognition-Given a free text document, we first perform named entity recognition (NER) on the document to extract various types of entities, including companies, people, locations, events, etc.. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang and Hertz in order to effectively allow users to better view, interact, and/or manipulate the results.

As per claims 6, 14, Jiang teaches
wherein the mining at least one entity word corresponding to the target entity word based on the found at least one 10query statement satisfying the first preset condition corresponding to the target entity word, comprises:      extracting, from the found at least one query statement satisfying the first preset condition corresponding to the target entity word, a query statement as a current query statement satisfying the first preset condition corresponding to the 15target entity word (para. 21: when a user submits a current query during a search session, the context of the query can be captured based on one or more earlier queries or other inputs from the user. Furthermore, the learned model is able to apply historical search data to the current search session to determine what queries other users often asked after a query similar to the current query q, in the same context. Those queries may then become candidates for suggesting a subsequent query to the user; para. 42: the 
Jiang does not explicitly teach “second level”.
	Hertz teaches
mining a second level entity word corresponding to the target entity word based on the current query statement satisfying the first preset condition corresponding to the target entity word; repeating the extracting and mining operation until at least one second level 20entity word corresponding to the target entity word is mined in each of the query statements satisfying the first preset condition corresponding to the target entity word (col. 1:47-51: the invention relates generally to natural language processing, information extraction, information retrieval and text mining and more particularly to entity associations and to systems and techniques for identifying and measuring entity relationships and associations; col. 35:15-16: mining query logs for similar queries previously made by that user; figs. 3, 5: relationships between entities; col. 6:3-8: mine useful information from the data by adopting a variety of techniques, including Named Entity Recognition (NER) and Relation Extraction (RE); such mined information is further integrated with existing structured data ( e.g., via Entity Linking (EL) techniques) to obtain relatively comprehensive descriptions of the entities; col. 28:28-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into 

As per claims 7, 15, Jiang teaches search word(s) which can be noun(s) – see para. 1: queries are typically expressed using a small number of words, e.g., one or two on average. Jiang does not explicitly teach “noun”, “sentence structure”.
	Hertz teaches
wherein the detecting whether there is at least one query statement satisfying the second sentence structure condition 25corresponding to the new target entity word in the found at least one query statement including the new target entity word, comprises: extracting, from the at least one query statement including the new target entity word, a query statement as a current query statement including the new target entity word (col. 7:12-26: identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, … combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence); col. 27:3-8: if a mapping between a recognized entity and one in the knowledge graph is found, in the output of 
30in response to a first noun in the current query statement including the new target entity word being the new target entity word and there being only one noun or 2620A14529US one verb following the new target entity word, determining that the current query statement including the new target entity word is a query statement satisfying the second sentence structure condition corresponding to the new target entity word; repeating the extracting and determining operation until all of the query 5statements satisfying the second sentence structure corresponding to the new target entity word are extracted from the at least one query statement including the new target entity word (col. 8:27-47: a pattern matching module adapted to perform a pattern matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences; figs. 6, 22: subject/noun/thing you want to describe, predicate/verb/a term to describe the relationship, object; col. 20:20-34: see process flow of identify entities and relations in sentences, i.e., Apple announced its 3rd quarter results yesterday. Hence Apple, i.e., is the only noun, there is no further analyses are needed. However, further identifying and extractions are needed if there are other nouns/sentences). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to . 

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2010208730) in view of Hertz (US 11222052) and further in view of Smith (US 20200327378).
As per claims 8, 16, Jiang teaches 
extracting an entity word from associated entity words corresponding to the 10target entity word as a current associated entity word corresponding to the target entity word (para. 21: when a user submits a current query q during a search session, the context of the query q can be captured based on one or more earlier queries or other inputs from the user in the same search session immediately prior to the current query q. By applying the query q, to the learned model, the query q, is associated with multiple possible search intents using a probability distribution. Based on the probability distribution, the most likely search intent can be inferred, and then used to re-ranked search results received in response to the current query q. Furthermore, the learned model is able to apply historical search data to the current search session to determine what queries other users often asked after a query similar to the current query q, in the same context. Those queries may then become candidates for suggesting a subsequent query to the user; para. 57, 83: counting the click-through of a current query); 

Hertz teaches 
determining that the current associated entity word corresponding to the target entity word is valid and validated/verified (col. 9:1-18: detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. The system may further comprise wherein updating the Knowledge Graph is based on the aggregate evidence score satisfying a threshold value. The pre-processing interface may further be adapted to compute significance between entities by:  identifying a first entity and a second entity from a plurality of entities, the first entity having a first association with the second entity, and the second entity having a second  association with the first entity; weighting a plurality of criteria values assigned to the first association, the plurality of criteria values based on a plurality of association criteria selected from the group consisting essentially of interestingness, recent interestingness, validation; col. 18:12-22: the association module  may apply the validation criteria to the first association. The association module determines whether the first entity and the second entity co-exist as an entity pair in the set of entity pairs. As described previously, each of the entity pairs defined in the set of entity pairs may be previously identified as having a relationship with one another. Based on the determination, the association module  assigns a value to the validation criteria indicating whether or not the first entity and the second entity exist as pair entities in the set of entity pairs). Thus, it would have 
Jiang and Hertz do not explicitly teach “access frequency”.
	Smith teaches 
counting an access frequency or a number of access times of the target entity word and the current associated entity word corresponding to the target entity word in a predetermined time period; 15in response to the access frequency being greater than a preset frequency threshold or the number of access times being greater than a preset number of times threshold; repeating the extracting, counting and determining operation until whether 20each of the associated entity words corresponding to the target entity word is valid is verified (para. 105: access information gathered over a significant number of accesses or over a significant period of time will generally provide better information than subscription information, and saved information is typically more informative of interests than just accesses; para. 30: the relationships among objects may be arranged in a hierarchical structure; para. 109-113: the result is the number of accesses or saves per object per topic, which is a better indicator of intensity of interest; para. 32: content aspect 230 may be updated based on usage aspect 220, as well as associated metrics). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang, Hertz and Smith to effectively identify and determine .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dutkowski (US 20190005395) teaches at para. 26: a "literature relation" or "text relation" refers to the relation that is mined from a corpus of texts or literature. Such relations are typically identified between two or more entities by identifying references to such entities that jointly appear in the same texts or literature, or that appear in common sentences, or appear jointly in specific textual contexts; para. 32: knowledge base, text mining engine, relations between entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                      



3/21/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163